         Case 1:15-cv-07199-JMF Document 258 Filed 10/09/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                       :
  GARY KOOPMANN, TIMOTHY KIDD and
                                                       :
  VICTOR PIRNIK, Individually and on Behalf of
                                                       :    No. 15 Civ. 7199 (JMF)
  All Others Similarly Situated,
                                                       :
                                 Plaintiffs,           :
                                                       :
                           v.                          :
                                                       :
  FIAT CHRYSLER AUTOMOBILES N.V.,                      :
  FCA US LLC, SERGIO MARCHIONNE,                       :
  SCOTT KUNSELMAN, MICHAEL DAHL,                       :
  STEVE MAZURE and ROBERT E. LEE,                      :
                                                       :
                                 Defendants.           :
                                                       :

         DECLARATION OF WILLIAM B. MONAHAN IN OPPOSITION
    TO PLAINTIFFS’ LETTER-MOTION SEEKING TO SERVE SUR-REBUTTALS

               I, William B. Monahan, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

               1.      I am a member of the bar of this Court and am a partner at the law firm

Sullivan & Cromwell LLP, counsel for Defendants in the above-captioned action.

               2.      I respectfully submit this Declaration to provide the Court with certain

materials cited in Defendants’ October 9, 2018 letter in opposition to Plaintiffs’ request for leave

to serve sur-rebuttal expert reports.

               3.      Attached hereto as Exhibit 1 is a true and correct copy of excerpts from

the Expert Report of Dr. Christopher M. Atkinson, dated August 15, 2018.

               4.      Attached hereto as Exhibit 2 is a true and correct copy of excerpts from

the rebuttal Expert Report of James M. Lyons, dated September 26, 2018.

               5.      Attached hereto as Exhibit 3 is a true and correct copy of excerpts from

the transcript of the deposition of Steven Mazure, dated July 10, 2018.
         Case 1:15-cv-07199-JMF Document 258 Filed 10/09/18 Page 2 of 2



               6.     Attached hereto as Exhibit 4 is a true and correct copy of excerpts from

the Expert Report of Dr. Axel Friedrich, dated August 15, 2018.

               7.     Attached hereto as Exhibit 5 is a true and correct copy of excerpts from

the transcript of the deposition of Dr. Axel Friedrich, dated September 14, 2018.

               8.     Attached hereto as Exhibit 6 is a true and correct copy of excerpts from

the rebuttal Expert Report of Nick Molden, dated September 26, 2018.

               9.     Attached hereto as Exhibit 7 is a true and correct copy of excerpts from

the Expert Report of Dr. Zachary Nye, dated August 15, 2018.

               10.    Attached hereto as Exhibit 8 is a true and correct copy of excerpts from

the rebuttal Expert Report of David Bradley, dated September 26, 2018.

               11.    Attached hereto as Exhibit 9 is a true and correct copy of excerpts from

the rebuttal Expert Report of Dr. Paul A. Gompers, dated September 26, 2018.

               12.    Attached hereto as Exhibit 10 is a true and correct copy of excerpts from

the transcript of the deposition of Dr. Zachary Nye, dated February 2, 2018.

               13.    Attached hereto as Exhibit 11 is a true and correct copy of excerpts from

the Expert Report of Dr. Zachary Nye, dated March 13, 2018.

               14.    Attached hereto as Exhibit 12 is a true and correct copy of excerpts from

the rebuttal Expert Report of Daniel C. Esty, dated September 26, 2018.

               15.    I declare under penalty of perjury that the foregoing is true and correct.


Dated: San Francisco, California
       October 9, 2018
                                                                  /s/ William B. Monahan
                                                                    William B. Monahan




                                               -2-
